 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    HUGO LUIS RAMIREZ,                                No. 2:18-cv-03226 GGH P
12                       Petitioner,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    UNITED STATES OF AMERICA,
15                       Respondent.
16

17          Petitioner, a federal prisoner proceeding pro se, has filed an application for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2241. Petitioner has paid the filing fee.

19          The court’s records reveal that petitioner has previously filed an application for a writ of

20   habeas corpus attacking the conviction and sentence challenged in this case. The previous

21   application was filed in United States of America v. Ramirez et al., Case No. 2:05-cr-00090-

22   MCE-1 on February 17, 2009 (ECF No. 260), and was denied on the merits on July 21, 2010

23   (Findings and Recommendations) and August 31, 2010 (District Judge’s Adoption of Findings

24   and Recommendations. See ECF Nos. 269, 270 respectively; see also Ramirez v. United States

25   of America, Case No. 2:09-cv-00477-FCD-DAD. Before petitioner can proceed with the instant

26   application, he must move in the United States Court of Appeals for the Ninth Circuit for an order

27   authorizing the district court to consider the application. 28 U.S.C. § 2244 (a) and (b)(3); 28

28   U.S.C. 2255(h). Therefore, petitioner’s application must be dismissed without
                                                       1
 1   prejudice to its re-filing upon obtaining authorization from the United States Court of Appeals for
 2   the Ninth Circuit.
 3          The Clerk is directed to assign a district judge to this case.
 4          In accordance with the above, IT IS RECOMMENDED that this action be dismissed
 5   without prejudice.
 6          These findings and recommendations are submitted to the United States District Judge
 7   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 8   after being served with these findings and recommendations, petitioner may file written
 9   objections with the court. The document should be captioned “Objections to Magistrate Judge’s
10   Findings and Recommendations.” Petitioner is advised that failure to file objections within the
11   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
12   F.2d 1153 (9th Cir. 1991).
13   Dated: February 6, 2019
                                                /s/ Gregory G. Hollows
14                                      UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
